Citation Nr: 0619003	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  02-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
thigh with retained foreign body.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had honorable active service from April 1967 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of a shell fragment wound of the right thigh with 
retained foreign body, and assigned an initial 10 percent 
disability rating, effective April 3, 2001, the date of 
receipt of the veteran's claim.  The veteran appealed the 
assigned disability rating and the effective date of the 
grant of service connection, asserting that he is entitled to 
a higher rating, and that the effective date of his grant 
should be April 1969, the date of his discharge from service.  
The RO denied the earlier effective date claim and continued 
the 10 percent rating.

The veteran provided testimony in support of his appeal 
during a hearing held before the undersigned sitting at the 
RO in January 2004.  A transcript of that hearing is of 
record.  In a June 2004 decision, the Board affirmed the 
denial of the earlier effective date claim and remanded his 
increased rating claim for further development.  In October 
2004, the veteran appealed the Board's June 2004 denial of 
the earlier effective date claim to the United States Court 
of Appeals for Veterans Claims (Court).  On August 2, 2005, 
the Court dismissed the veteran's appeal for failure to file 
an appeal brief.  Therefore, the earlier effective date issue 
is not in appellate status. 


FINDING OF FACT

The residuals of a shell fragment wound of the right thigh 
with retained foreign body include no more than moderate 
disability of the affected musculature.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a shell fragment wound of the right thigh 
with retained foreign body are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321(b)(1),  4.56, 4.73, Diagnostic Code 5314 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated May 2001 and July 2004.  
The originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was explicitly asked to provide any 
evidence in his possession that pertains to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, including VA medical reports, which will be 
addressed as pertinent.  In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  Not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time. 

In light of the Board's denial of the veteran's increased 
rating claim, no initial disability rating or effective date 
matter arises, and in light of the ultimate denial of the 
service connection claim, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the Court's holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.   38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2005).  
Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected disability is currently 
evaluated as a moderate muscle disability at 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5314 
(Muscle Group XIV) (2005).  A 30 percent rating is warranted 
when the evidence demonstrates a "moderately severe" 
disability of the muscles, and a 40 percent rating is 
warranted when the evidence demonstrates a "severe" 
disability of the muscles.  Id.   What constitutes a 
moderate, moderately severe, or severe disability is defined 
under 38 C.F.R. § 4.56 (2005).

A "moderately severe" muscle disability is characterized by 
a through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, a record of consistent complaint 
of cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements.  38 C.F.R. § 4.56(c)(3).  There must be 
objective findings of entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side, tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  Id. 

A "severe" muscle disability is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring, service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound, a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  38 C.F.R. § 
4.56(c)(4).  There must be objective findings of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in the missile track, palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area, abnormal hardening and swelling of muscles in 
contraction, severe impairment of function indicated through 
tests of strength, endurance and coordinated movements.  If 
present, X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile is also a sign of a severe muscle disability.  
38 C.F.R. § 4.56(c)(4)(A).

The veteran served in the Republic of Vietnam from September 
1967 to September 1968 and his awards and decorations 
included the Combat Infantryman's Badge and Purple Heart 
Medal.  There are no service medical records reflecting 
treatment for his residuals of shell fragment wounds to the 
right thigh.  A May 2000 VA outpatient treatment record notes 
that the patient denies bone, joint or muscle pain. A 
September 2001 VA examination report notes that the veteran 
has persistent pain in the right thigh, but found that the 
residuals of the veteran's wounds have only a mild impact on 
his activities of daily living.  There was x-ray evidence of 
the wounds; the scarring was well-healed.  A December 2003 VA 
outpatient record notes that the veteran has full range of 
motion in his right hip.   

During the January 2004 Board hearing at the RO before the 
undersigned, the veteran testified that when he was wounded 
in Vietnam, he was examined and given pills, followed by at 
least a week's recuperation at a hospital.  He also states 
that a piece of shrapnel worked its way out of his leg 
sometime after the injury, but that shrapnel remains in the 
upper right thigh just below the hip.  He also testifies that 
the pain in his right thigh radiates into his right buttock, 
and that the pain is constantly troublesome.  

The July 2004 VA examination report notes X-ray findings of 
small metallic foreign bodies in soft tissue proximal to the 
right femoral shaft.  The veteran reports pain in the lateral 
upper thigh/hip region, also in the anterior thigh, and 
pressure in the buttock area, but no pain below the knee.  
The veteran estimates his average discomfort from the pain at 
2 on a scale of 1 to 10.  The veteran reports having 
occasional momentary increases in pain lasting about a 
minute.  The VA physician notes an exit wound posteriorly 
towards the buttock in the lateral upper thigh/hip region and 
a well-healed three-eighths inch scar on the posterior 
uppermost thigh towards the buttock; two barely visible scars 
on the anterior upper quarter of the right thigh; and two 
well-healed scars on the middle third of the thigh.  The 
scars are not tender to palpation.  The veteran's right hip 
is tender about the lateral upper trochanter and posterior to 
the trochanteric region.  The examiner notes minimal 
incoordination and a very minor limp on the veteran's right 
side.  Range of motion is noted as 110 degrees flexion, 60 
degrees abduction with slight complaint of pain in the medial 
thigh, 30 degrees adduction, 40 degrees internal rotation, 
and 60 degrees external rotation. There is no weakness or 
fatigability of the veteran's right hip.  Manual muscle 
strength of the veteran's right thigh is noted as "5/5."  
There is no tenderness on palpation and no swelling, weakness 
or fatigability of the veteran's right thigh.

Upon examination of the veteran's right knee, there was no 
tenderness upon palpation, and no weakness or fatigability of 
the knee.  Cruciate and collateral ligaments are stable.  A 
McMurray test, internal and external torsion are negative, 
and no effusion or crepitation is noted on palpation or 
active motion.  Manual muscle strength of the right knee was 
noted as 5/5.  Comparative knee measurements are: above-knee 
right 14 3/4 inches, left 15 inches and  right calf 14 1/2 
inches, left 14 1/4 inches.  Range of motion is noted as 0 
degrees extension, 135 degrees active flexion, 140 degrees 
passive flexion, with no complaint of pain. 

No other muscle groups of the right lower extremity are 
affected by the residuals of the veteran's shrapnel wounds.  
Functional impairment of the veteran's right hip and thigh 
are "very minimal" with minimal atrophy.  The examiner 
notes minimal degenerative joint disease in the right knee 
and very minimal functional impairment.  

VA outpatient treatment records dated in June 2005 reflect 
leg pain and stiffness, but no muscle weakness and limp, and 
the veteran's gait is found to be normal.

In regard to the criteria for a "moderate" muscle 
disability, the record includes evidence of a penetrating 
wound from small shell or shrapnel fragments, without 
explosive effect, objective findings of well-healed lesions 
and scars, minimal weakness and pain, X-ray findings of 
metallic foreign bodies over soft tissues in the veteran's 
right thigh, three well-healed lesions, and a well-healed 
scar, a very minor limp on the right side, minimal atrophy, 
and minimal functional impairment.  Thus, the medical 
evidence of record approximates no more than a "moderate" 
disability.

In regard to the criteria for a "moderately severe" muscle 
disability, no evidence of record shows intermuscular 
scarring, inability to keep up with work requirements, normal 
firm resistance of muscles compared with the sound side, 
tests of strength and endurance compared with sound side, or 
sufficient evidence of impairment.  Although X-rays taken 
during the September 2001 and July VA examinations show 
multiple scattered foreign bodies in the veteran's upper 
right leg, there is no evidence of intermuscular trauma or 
explosive effect of missiles.  Thus, the evidence does not 
meet the criteria for a "moderately severe" or "severe" 
rating, and a higher rating is not warranted.

The Board also considers the rating criteria under Diagnostic 
Code 5260 for limitation of leg flexion.  38 C.F.R. § 4.71a 
(2005).  The July 2004 VA examination report notes that the 
right hip flexion is 110 degrees and right knee flexion is 
135-140 degrees, far greater than what would warrant a 
compensable rating under Diagnostic Code 5252 or 5260.  
Therefore, a higher disability rating under Diagnostic Code 
5252 or 5260 is not warranted.  Since Diagnostic Code 5314 
contemplates limitation of function in the lower extremity 
(including limitation of motion of the knee and hip), a 
separate evaluation for limitation of motion is not 
appropriate.  See 38 C.F.R. § 4.14 (2005).  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected disability 
and there is no indication that it results in a marked 
interference with employment beyond that contemplated in the 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).

On review, the Board finds that the residuals of shell 
fragment wounds to the right thigh, muscle group XIV, are 
productive of no more than moderate muscle disability, and 
that a rating in excess of 10 percent for residuals of a 
shell fragment wound of the right thigh with retained foreign 
body is not warranted.

As the preponderance of the evidence is against the veteran's 
claims for a disability rating greater than 10 percent, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).  The Board has 
also considered whether the veteran is entitled to a staged 
rating. See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, that at no time during the pendency of this appeal 
has the veteran's service-connected for residuals of a shell 
fragment wound of the right thigh with retained foreign body 
been more than 10 percent disabling.  As such, a staged 
rating is not warranted.


ORDER

Entitlement to an increased disability evaluation for 
residuals of a shell fragment wound of the right thigh with 
retained foreign body, currently evaluated as 10 percent 
disabling, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


